DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 10/7/2021 to claim 11 has been entered. Claims 1-11, 13-15, 18 and 21-24 remain pending, of which claims 11, 13-15, 18 and 21-24 are being considered on their merits. Claims 1-10 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	Election/Restrictions
Applicant's election of Group II, drawn to a skin regeneration product comprising mesenchymal stem cells, a hydrogel, and a support, in the reply filed on 3/30/2018 stands. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11, 13-15, 18 and 23-24 remain rejected under 35 U.S.C. 103 as being unpatentable over Peterbauer-Scherb et al (2012, J. Tissue Eng. Regen. Med., 6:434-442) as evidenced by Salgado et al (2010, Current Stem Cell Research & Therapy, 5:103-110), Wilkison et al (U.S. PGUPB 20070104697) and Lin et al (2012, Cytotherapy, November; 14(10): 1-7), and in view of Nunez et al (U.S. PGUPB 20090311785).
Regarding claim 11, Peterbauer-Scherb teaches a tissue engineering composition comprising adipose-derived mesenchymal stem cells in a fibrin glue (reads on hydrogel) on a solid support (see section 2.2 and col. 1 on page 440). Regarding claims 11 and 24, Peterbauer-Scherb teaches that the composition was cultured in cell culture media (reads on expansion media) and that the composition contains both extracellular matrix components and growth factors, including angiogenic growth factors (see sections 1 and 2.2); reads on promotes angiogenesis. Regarding claim 11, Salgado is cited solely as evidence that adipose-derived stem cells inherently secrete both extracellular matrix components and growth factors including angiogenic growth factors (see Table 1 and page 105). Regarding claim 11 and 23, Wilkison is cited solely as evidence that adipose-derived stem cells inherently can retain at least 80% viability after being thawed (see paragraph [0162]); reads on maintaining both the cells and the shape. Regarding claim 11, Lin is cited solely as evidence that adipose-derived stem cells inherently are negative for CD34 as a consequence of cell culturing (see abstract). Regarding claims 13-15, Peterbauer-Scherb teaches the fibrin glue had a final concentration of 2 IU/ml thrombin and 6.25 mg/ml fibrinogen (see section 2.2). 
Peterbauer-Scherb does not teach the composition comprises an undegradable support made of the materials listed in claim 11.
Nunez is directed to methods involving stem cell growth for regeneration and repair of soft tissue including skin (see abstract and paragraph [0024]). Regarding claim 11, Nunez 
It would have been obvious to combine Peterbauer-Scherb and Nunez to include a polyethylene film as a support material in Peterbauer-Scherb’s stem cell composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including a polyethylene film as a support materials, as taught by Nunez, in Peterbauer-Scherb’s stem cell composition because Nunez specifically teaches that these materials are useful for supporting stem cells and can be used in combination with matrices such as fibrin glue. The skilled artisan would have been motivated to include a polyethylene film as a support materials in Peterbauer-Scherb’s stem cell composition because Nunez specifically teaches that these materials are useful in methods involving stem cells for regeneration and repair of tissue, and Peterbauer-Scherb composition is for tissue engineering.
	Claims 11 and 18 limit to the use of the composition being for wound healing and claims 23 and 24 recite functional properties of the claimed product. Since the claims are drawn to a product, and not a method of use the product, use limitations only further limit the product to having a structure that could be used in wound healing. Since Peterbauer-Scherb and Nunez both specifically teach the composition is useful for tissue engineering, and because the references teach the structure of the product in the claims reciting the use limitations, Peterbauer-Scherb’s teachings in view of Nunez also read on the composition being capable of wound healing and it appears that the identical composition would inherently have the same functional properties as the claimed product. Additionally, as stated above, the Nunez reference further also teaches that products for regeneration and repair of soft tissue may include a polyethylene film and MSCs in a fibrin glue of fibrinogen thrombin. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 21-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Peterbauer-Scherb as evidenced by Salgado, Wilkison and Lin, and in view of Nunez as applied to claims 11, 13-15, 18 and 23-24 above, and further in view of Dezawa et al (U.S.PGPUB 2012/0244129).
The teachings of Peterbauer-Scherb in view of Nunez are discussed and relied upon above. 
Peterbauer-Scherb is silent as to the expression pattern of the adipose-derived mesenchymal stem cells (claims 21-22).
Regarding claims 21-22, Dezawa teaches adipose-derived mesenchymal stem cells are characterized by being positive for the expression of CD29, CD44, CD73, CD90, and CD105, while being negative for CD45 (see paragraph [0107]).
It would have been obvious to combine Peterbauer-Scherb and Dezawa to use adipose-derived mesenchymal stem cells are characterized by being positive for the expression taught by Dezawa in Peterbauer-Scherb’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using adipose-derived mesenchymal stem cells are characterized by being positive for the expression taught by Dezawa in Peterbauer-Scherb’s method because Dezawa establishes that this is a known expression pattern for Peterbauer-Scherb’s cell type. The skilled artisan would have been motivated to use adipose-derived mesenchymal stem cells are characterized by being positive for the expression taught by Dezawa in Peterbauer-Scherb’s method because Dezawa establishes that this is a known expression pattern for Peterbauer-Scherb’s cell type.
Peterbauer-Scherb and Dezawa are silent as to the percent of cells positive for CD105. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cells differs, and if so to what extent, from the cells discussed in Peterbauer-Scherb in view of Dezawa.  The prior art cells are the same type of cells as the claimed cells, taken form the same source as the claimed cells, and are positive and 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. 
Applicant highlights the new claim limitation “wherein the composition is capable of skin regeneration or wound healing”, and alleges none of the references teach this limitation. However, as discussed above, Peterbauer-Scherb and Nunez both specifically teach the composition is useful for tissue engineering, and both references teach the structure of the product in the claims. Therefore Peterbauer-Scherb’s teachings in view of Nunez also read on the composition being capable of wound healing. Additionally, as stated above, the Nunez reference further also teaches that products for regeneration and repair of soft tissue may include a polyethylene film and MSCs in a fibrin glue of fibrinogen thrombin. As the applicant has not pointed to any specific structural feature which renders the prior art product incapable of wound healing, this argument is not persuasive. 
Applicant highlights their prior arguments highlighting that when Peterbauer-Scherb places in composition in an adipogenic induction medium, the cells began differentiating into adipocytes and secreted leptin and the previously submitted Cawthorn reference that teaches a link between leptin and CD34. Applicant again alleges that none of the cited reference teach the limitation wherein the cells are CD34 negative. Applicant points to an example in Peterbauer-Scherb wherein Peterbauer-Scherb places in composition in an adipogenic induction medium, 
Applicant concludes by submitting unexpected results on the product structure after freezing and thawing, and that the hydrogel protects the cells from extreme stress, pointing to Figures 1-3 of the as filed specification. However, the primary reference Peterbauer-Scherb’s composition comprises the same cell type as the instantly claimed composition, in the same hydrogel as the instantly claimed composition. The applicant has not provided any reasons as to 
Applicant alleges that the secondary reference Nunez does not remedy the deficiencies alleged above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653